SEI INVESTMENT COMPANY BOND DECLARATIONS NAMED COMPANY AND ADDRESS PRODUCER Item 1.SEI Investments Management Corporation (herein called Insured) 1 Freedom Valley Drive Oaks, PA 19456 AON Risk Services, Inc. of Pennsylvania 1 Liberty Place 1650 Market Street, Suite 1000 Philadelphia, PA 19103 Attn.: Frank Paolucci CUSTOMER NUMBER INSURER 85409 Continental Casualty Company 333 S. Wabash Ave Chicago, Illinois60604 POLICY NUMBER 169906855 Item 2. Policy Period: 8/19/2008 to 8/19/2009 12:01 a.m. local time at the address stated in Item 1. Item 3. Policy Premium:$214,750 Item 4. Notices to Insurer: CNA Global Specialty Lines Attn: Director of Claims 40 Wall Street, 8th Fl. New York, NY 10005 Item 5. Limits of Liability and Retentions. COVERAGE SCHEDULE This Policy includes only those coverages designated with a "Yes" as "Included" in the Coverage Schedule set forth below.If neither "Yes" nor "No" is designated for a Coverage Part or Insuring Agreement, such Coverage Part or Insuring Agreement is not included. Coverage Part  Included (Yes or No) ‚ Scheduled Limits of Liability ƒ Scheduled Retentions* Investment Company Fidelity Bond Insuring Agreement 1.Fidelity $40,000,000 $150,000 Insuring Agreement 2.Property $40,000,000 $150,000 Insuring Agreement 3.Financial Documents $40,000,000 $150,000 Insuring Agreement 4.Computer/Funds TransferTransfer $40,000,000 $150,000 Insuring Agreement 5.Uncollectible Items ofDeposit $250,000 $25,000 Insuring Agreement 6.Stop Payment OrderLiability $250,000 $25,000 Insuring Agreement 7. Audit Expense $250,000 $25,000 Insuring Agreement 8.Claims Expense $250,000 $5,000 Other: Unauthorized Signatures $500,000 $25,000 Toll Fraud $1,000,000 $50,000 * Under Insuring Agreement 1. Fidelity, there shall be no retention applicable to loss sustained by any Investment Fund. G-138290-NA Ed.11/06 page 1 of 2 SEI INVESTMENT COMPANY BOND DECLARATIONS Item 7. Riders/Endorsements forming a part of this Policy at issuance: GSL5260 Ed. 12/04 Omnibus Joint Loss Payee Rider GSL4167NA Ed. 11/04 Toll Fraud SR-5261b Ed. 10/87 Cosurety Rider FIG-4025-A Ed. 06/98 Omnibus Named Insured SR 6117 Ed. 01/81 Pennsylvania Notice SR 5969a Ed. 06/90 Cancelation Rider FIG-4125-A Ed. 06/99 Non-Cumulative Rider GSL5219 Ed. 11/04 Securities and Exchange Regulatory Compliance Rider GSL5304XX Ed. 12/04 Unauthorized Signature Rider PRO9482 Ed. 07/07 Trade and Economic Sanctions Endorsement FIG-1124-FD These Declarations, along with the completed and signed Application, the Policy, and any written endorsements attached shall constitute the contract between ABC Corp. and the Insurer. By: Date:October 30, G-138290-NA Ed.11/06 page 2 of 2 SEI INVESTMENT COMPANY BOND The Insurer and the ABC Corp.
